DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Cheong teaches a method for marking an item for the item authentication, the method comprising the steps of: providing a first predetermined machine-readable marking on the item (basic information region); providing a second predetermined machine-readable marking on the item at least partially overlapping with the first marking (additional information region); wherein the first marking comprises first and second type elements (Fig. 2) which are visible in a first predetermined lighting condition being a normal light or white light (Col. 19 Lines 15-20); illuminating the markings to derive information used for the item authentication from the markings (Col. 1 Lines 22-35).
Auslander teaches wherein the first marking is visible in a first predetermined lighting condition and the second marking is visible only in a second predetermined lighting condition different from the first lighting condition (abstract); wherein the second predetermined lighting condition is UV light (Col. 1 Line 53), and wherein the second marking lights up the first and second elements of the overlapping part of the first marking (lighting up second marking will necessarily light up the first marking because they are directly overlapping) under the second predetermined lighting condition (Fig. 1A).
Blasinski teaches illuminating the markings in the second predetermined lighting condition to derive information used for the item authentication from the markings [0005], where the information depends on a positional relationship between the first marking provided on the item and the second marking provided on the item (pilot blocks used for both markings), the information being: defined as a distance or degree of rotation of the second marking with respect to one or more reference marks (orientation of the second data portion is based on pilot blocks of first code), wherein the first marking further comprises the one or more reference marks (pilot blocks) and the one or more reference marks are visible under the second predetermined lighting condition [0028].
The prior art fails to teach wherein the first marking is a QR-code and the second marking is a data matrix; the information being: a representation of a third machine readable marking formed by overlapping parts of the first marking and the second marking, wherein the first marking overlay the second marking and the third machine readable marking is determined as the first and second type elements of the first marking being visible in a part of the second marking, where the second marking lights up the first and second elements of the overlapping part of the first marking by emitting electromagnetic radiation under the second predetermined lighting condition; or defined as a distance or degree of rotation of the second marking with respect to one or more reference marks, wherein the first marking further comprises the one or more reference marks and the one or more reference marks are visible under th3e second predetermined lighting conditions, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876